Citation Nr: 0712375	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-
traumatic left ulnar neuropathy with superimposed carpal 
tunnel syndrome.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic arthritis of the left elbow.

3.  Entitlement to an initial rating in excess of 20 percent 
for adhesive capsulitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an October 2004 rating decision the RO 
continued the assigned ratings for the left ulnar nerve and 
left elbow disabilities on appeal.  Service connection was 
established for adhesive capsulitis of the right shoulder in 
a November 2004 rating decision and a 20 percent rating was 
assigned effective from April 5, 2004.  The veteran has 
perfected the appeal from these determinations.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, the veteran's service-
connected adhesive capsulitis of the right shoulder remains 
an original claim for "staged" rating consideration.

By correspondence dated April 9, 2007, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected post-traumatic left ulnar 
neuropathy with superimposed carpal tunnel syndrome is 
presently evaluated at the maximum schedular rating for this 
disability; there is no evidence that any higher alternative 
or separate ratings are warranted.

3.  The veteran's service-connected post-traumatic arthritis 
of the left elbow is presently manifested by major arm 
flexion limited to 70 degrees, including as a result of pain 
and dysfunction; there is no evidence that any higher 
alternative or separate ratings are warranted.

4.  The veteran's service-connected adhesive capsulitis of 
the right shoulder is manifested by minor arm motion limited 
by no more than midway between side and shoulder level, 
including as a result of pain and dysfunction; there is no 
evidence that any "staged," higher alternative, or separate 
ratings are warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
post-traumatic left ulnar neuropathy with superimposed carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2006).

2.  The criteria for a rating in excess of 30 percent for 
post-traumatic arthritis of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2006).

3.  The criteria for rating in excess of 20 percent for 
adhesive capsulitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2003 and October 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran had a left elbow 
deformity secondary to a left humerus fracture sustained in 
1932 prior to service.  Records show he sustained injuries, 
including a moderately severe contusion, in repeated falls 
during rifle drills in September 1943.  An April 1946 
separation examination noted an epicondylar separation to the 
left elbow with no abnormalities.  The disorder was 
asymptomatic.  

Service connection was established for limitation of left 
elbow flexion as aggravated during active service in a May 
1946 rating decision.  A 10 percent rating was assigned.  

VA medical correspondence dated in July 1997 noted the 
veteran had symptoms typical for a longstanding ulnar 
neuropathy with malunited fracture around the elbow.  An 
examination revealed a positive Tinel's sign at the elbow 
level.  Range of motion was from 10 degrees to 100 degrees.  
There was an abnormal bony prominence distal to the 
epicondyle and a sensory deficit.  Intrinsic muscle strength 
was 3/5.  The diagnosis was typical nerve lesion to the left 
elbow.  Nerve conduction studies revealed a very severe 
compression of the left ulnar nerve across the elbow.  

On VA joints examination in November 1997 the veteran 
complained of pain and stiffness in the left elbow.  
Examination of the left elbow revealed a valgus deformity.  
Range of motion studies showed extension to minus 5 degrees 
and flexion to 90 degrees.  There was tenderness over the 
medial and lateral aspects with mild crepitus and loss of 
sensation over the ulnar border of the hand and wrist with 
grip strength weakness.  There was no instability or false 
motion.  It was noted that X-rays demonstrated post-traumatic 
changes.  The examiner stated it appeared the veteran's 
injury and limited function due to pain and stiffness 
deformity were related to his service injury.  

VA peripheral nerves examination in November 1997 noted the 
veteran was left hand dominant and presented with numbness 
and tingling in the fingers of the left hand, decreased left 
forearm movement, left forearm pain below the elbow, and 
dropping things from his left hand.  The examiner noted 
weakness in the flexor carpi ulnaris, flexor pollicis brevis, 
and opponens pollicis on the left side.  There was diminished 
sensation to light touch and pinprick particularly in the 
left forearm below the elbow.  The diagnosis was post-
traumatic ulnar neuropathy with a superimposed carpal tunnel 
syndrome on the left side.  

A March 1998 rating decision granted an increased 40 percent 
rating for the residuals of a left elbow injury.  The veteran 
was properly notified of the decision.

VA peripheral nerves examination in September 1998 revealed a 
sensory loss in the distribution of the left ulnar nerve 
predominantly in the medial aspect of the left hand, the 
medial and dorsal aspect of the left hand, the whole of the 
left little finger, and the medial half of the left fourth 
finger.  Strength was impaired with a claw hand deformity in 
the veteran's left hand.  There was a flexion contraction of 
the interphalangeal joints proximal and distal of the left 
little and ring fingers.  The same fingers were held in 
extension which indicated weakness of the lumbricales.  
Abduction and adduction of the fingers was intact.  There was 
a mild degree of atrophy of the interossei.  The diagnosis 
was motor and sensory impairment of the ulnar nerves 
secondary to traumatic injury and fracture of the elbow.

VA joints examination in September 1998 revealed questionable 
small muscle wasting in the hypothenar aspect of the 
veteran's left hand with weakness in the dorsiflexion of the 
left digits with 4/5 strength.  Palmer flexion was 4/5 and it 
was noted that due to this he was unable to grasp.  He was 
also unable to push pull, twist, or probe with his left hand.  
He was unable to fully abduct and adduct the fingers with the 
strength being 3/5.  Left dorsiflexion strength was 4/5 and 
flexion was 4/5.  Grip on the left was estimated at 25 
percent.  The pincer grip between the index and thumb was 
5/5.  Abduction of the fingers of the left hand was 3/5.  
There was a bony deformity to the left elbow.  Range of 
motion studies revealed normal extension and flexion to 90 
degrees.  The diagnoses included post-traumatic ulnar 
neuropathy on the left side and post-traumatic deformity of 
the medial condyle of the left humerus.  

In a November 1998 rating decision the RO granted entitlement 
to a separate 20 percent rating for post-traumatic arthritis 
of the left elbow and continued a 40 percent rating for post-
traumatic left ulnar neuropathy with superimposed carpal 
tunnel syndrome.  A March 2000 Board decision granted an 
increased 60 percent rating for post-traumatic left ulnar 
neuropathy with superimposed carpal tunnel syndrome and an 
increased post-traumatic arthritis of the left elbow.  

VA treatment records dated in September 2002 noted the 
veteran complained of progressive difficulty with his left 
upper extremity.  Examination of the left elbow revealed 
marked hypersensitivity over the ulnar nerve and wasting of 
the ulnar nerve innervated muscles including the first dorsal 
webspace and hypothenar aspect.  The diagnoses included 
chronic left ulnar neuropathy secondary to malunion of a left 
elbow fracture.  A November 2002 report noted the veteran 
complained of shooting pain down the back and lateral aspect 
of his arm when he opened his garage door or used his left 
arm.  A January 2003 report noted complaints of bilateral 
shoulder pain.  

On VA joints examination in January 2003 the veteran 
complained of pain and weakness in his left hand and stated 
he was experiencing problems opening his garage door with his 
right arm.  An examination of the right upper extremity 
revealed pain on abduction at 90 degrees and pain to 
palpation.  There was very limited abduction of the left 
shoulder with motor strength rated as 3/5.  There was no hand 
grip on the left.  The diagnoses included left ulnar 
neuropathy with chronic pain from a left elbow fracture.  

VA examination in February 2003 noted the veteran was able to 
function at a very high level and that he jogged on a daily 
basis.  It was noted that his only real complaint was left 
shoulder and left elbow pain.  The examiner noted there was 
5/5 strength throughout except for a great deal of giveaway 
in the left arm.  Sensory examination of the upper 
extremities was within normal limits.  It was noted that 
diagnostic studies of the shoulder in September 2002 revealed 
no abnormality.  The diagnoses included dysautonomia 
presumably related to diabetes mellitus and left shoulder 
pain of unknown etiology.  The examiner stated that there was 
no apparent relationship between the veteran's difficulties 
and his service.  There was absolutely no temporal connection 
or connection of events between service and his putative 
disorders.  The examiner stated it was very clear that the 
veteran did not want to improve his problems for very dubious 
reasons.  

VA treatment records dated in May 2003 noted limited left 
shoulder range of motion due to pain and guarding related to 
a recent pacemaker placement.  The diagnoses included ulnar 
neuropathy.  

VA peripheral nerves examination in September 2003 revealed 
5/5 power in the right upper extremity and limitation of 
motion of the left upper extremity due to a left shoulder 
rotator cuff impairment and pain in the left elbow and hand.  
There was grossly 4/5 power in the distal hand muscles as 
well as the biceps and deltoids.  There was some atrophy of 
the hand muscles and decreased pinprick and light touch 
sensation in the left hand.  Reflexes were 1 in the upper 
extremities.  There were positive Tinel's and Phalen's signs 
when pressing on the elbow and possible carpal tunnel 
syndrome over the wrist.  It was noted this could possibly be 
related to the multiple traumas to the left elbow and seemed 
to be limiting the function of his left upper extremity and 
affecting his sleep and daily functioning.

On VA joints examination in September 2003 the veteran 
complained of increasing problems with left upper extremity 
weakness.  He stated that due to an inability to use his left 
upper extremity he developed pain and weakness in the right 
shoulder.  The examiner noted the veteran held his left upper 
extremity in a flexed position which would not extend.  There 
was a loss of the last 20 degrees of extension and flexion 
only to 70 degrees.  Pronation was full and supination was 
painful at 45 degrees indicating a significant limitation of 
flexion, extension, and supination.  Measurements of the arm 
and forearm were equal, bilaterally, with no evidence of 
atrophy in the arms.  There was atrophy in the distribution 
of the ulnar nerve, especially in the first web space.  The 
ulnar and ring fingers were held in a clawed position and 
there was hypesthesia in the ulnar nerve distribution.  

Examination of the left hand revealed weakness and inability 
in making a fist.  The fingers could not be flexed and were 
held in a clawed position which indicated weakness of the 
lumbricle muscles.  There was mild atrophy in the 
interosseous muscles in the first web space between the thumb 
and index finger of the left hand.  Motor strength was 3/5 in 
the supination, pronation, flexion, and extension of the left 
elbow.  There was no hand grip with the left hand.  

Examination of the right shoulder revealed the veteran would 
not move more than 130 degrees in flexion, elevation, and 
abduction.  The veteran would not perform internal or 
external rotation because of pain.  There was no muscle 
atrophy and right hand grip was normal.  The examiner stated 
the veteran was unemployable since he started having problems 
in the right upper extremity as a result of favoring the left 
upper extremity.  The diagnoses included degenerative disease 
of the left elbow and ulnar nerve involvement with 
neuropathy, claw hand deformity, and functional weakness.  

VA treatment records dated in February 2004 noted examination 
of the left upper extremity revealed weakness with motor 
strength of 3/5 in the biceps and 4/5 in the triceps.  There 
was decreased left hand grip strength.  Right upper extremity 
motor strength was 5/5.  Grip strength was normal.  A May 
2004 report noted balance disturbance due to diabetic 
neuropathy.

On VA peripheral nerves examination in October 2004 the 
veteran complained of weakness in the left upper extremity 
and extreme weakness in the left hand.  He expressed his 
dissatisfaction with his disability compensation.  The 
examiner noted motor strength in the left upper extremity of 
3/5 and in the right upper extremity of 4/5.  Grip strength 
was 4/5 in the right hand and 2/5 in the left.  There was 
pain during those maneuvers and hypesthesia in the 
distribution of the ulnar nerve in the left upper extremity.  
There was weakness of the interosseous and lumbricles of the 
left hand with abduction and adduction of the fingers reduced 
in strength including apposition of the thumb to the fingers.  
The diagnoses included ulnar neuropathy of the left upper 
extremity with limited use of the left hand.  There was no 
sensory of motor deficit of the right upper extremity.  

On VA joints examination in October 2004 the veteran 
complained of increasing left upper extremity weakness over 
the previous six years and stated that his right shoulder had 
begun to hurt as a result of increased compensation use.  He 
estimated his bilateral shoulder and left elbow pain as eight 
on a ten point scale.  He stated he had weakness, stiffness, 
and occasional swelling of the shoulders.  There were no 
complaints of instability, giving way, locking, dislocations, 
or subluxations.  He stated he had fatigability and lack of 
endurance in the shoulders and upper extremities with pain 
present at all times.  There were no reports of flare-ups or 
required use of any braces.  The veteran stated that he fell 
often and was unable to get up without assistance due to 
weakness.  He also stated he had injured his right shoulder 
in a fall, in essence, because he was unable to support 
himself with his left shoulder.  

The examiner noted the veteran held his left elbow in a 
flexed position which would not extend.  There was a loss of 
the last 20 degrees of extension and flexion only to 70 
degrees.  Pronation was full and supination was painful at 
45 degrees indicating a significant limitation of flexion, 
extension, and supination.  Measurements of the arm and 
forearm revealed atrophy in the mid right arm at 25 
centimeters compared to 27 centimeters in the left.  There 
was atrophy in the distribution of the ulnar nerve, 
especially in the first web space.  The ulnar and ring 
fingers were held in a clawed position and there was 
hypesthesia in the ulnar nerve distribution.  Examination of 
the left hand revealed weakness and inability in making a 
fist.  The fingers could not be flexed and were held in a 
clawed position which indicated weakness of the lumbricle 
muscles.  There was mild atrophy in the interosseous muscles 
in the first web space between the thumb and index finger of 
the left hand.  Motor strength was 3/5 in the supination, 
pronation, flexion, and extension of the left elbow.  There 
was no hand grip with the left hand.  

Examination of the right shoulder revealed flexion to 80 
degrees, abduction to 70 degrees, internal rotation to 45 
degrees, and external rotation to 60 degrees.  There was 
significant adhesive capsulitis in the right shoulder with 
limited motion and pain.  It was noted the examination was 
curtailed due to complaints of pain.  There were classical 
signs of adhesive capsulitis in the right shoulder with 
significant frozen shoulder syndrome.  It was noted X-rays 
revealed sclerosis and degenerative changes in the 
acromioclavicular joint and the greater tuberosity of the 
right shoulder.  The diagnoses included degenerative changes 
in the left elbow joint with fragmentation of the medial 
lateral condyle with limited motion and adhesive capsulitis 
of the right shoulder joint with significant loss of motion 
and strength.  The examiner noted the veteran's range of 
motion was further limited due to significant pain, fatigue, 
and weakness with attempted repetitive motion of the shoulder 
and elbow joints.  Pain started at 50 degrees in the shoulder 
and was extreme at 70 degrees of flexion and abduction.  The 
examiner also stated that it was as least as likely as not 
that the right upper extremity dysfunction was related to his 
fall and service-connected left upper extremity disability.

In statements in support of his claims the veteran asserted 
increased ratings were warranted.  He asserted he had 
difficulty functioning and was unable to work because of his 
service-connected disabilities.  In this regard, the Board 
notes that the RO granted a total rating (i.e. payment at a 
100 percent rate) based on unemployability in a September 
2003 rating decision.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Left Ulnar Nerve Disability

8516








Paralysis of: The Ulnar Nerve
Major
Minor

Complete; the "griffin claw" deformity, due 
to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of 
wrist weakened
60
50

Incomplete:

Severe
40
30

Moderate
30
20

Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

Based upon the evidence of record, the Board finds the 
veteran is presently evaluated at the maximum schedular 
rating available for his service-connected post-traumatic 
left ulnar neuropathy with superimposed carpal tunnel 
syndrome under diagnostic code 8516.  This diagnostic code is 
appropriate for the service-connected ulnar nerve disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  There 
is no evidence that the ulnar nerve disability is manifested 
by symptoms other than the presently rated neurological 
disorder nor that any higher alternative or separate ratings 
are warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Left Elbow Disability

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).
501
0
Arthritis, due to trauma, substantiated by X-ray 
findings: Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

520
5
Elbow, ankylosis of:
Major
Minor

Unfavorable, at an angle of less than 
50° or with complete loss of 
supination or pronation
60
50

Intermediate, at an angle of more than 
90°, or between 70° and 50°
50
40

Favorable, at an angle between 90° and 
70°
40
30
520
6
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
520
8
Forearm, flexion limited to 100° and 
extension to 45 degrees 

20

20
521
1
Ulna, impairment of: 



Major Minor Nonunion in upper half, 
with false movement: With loss of bone 
substance (1 inch (2 5 cms.) or more) 
and marked deformity 


40


30 

Without loss of bone substance or 
deformity 
30
20 

Nonunion in lower half 
20
20

Malunion of, with bad alignment 
10
10
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5211 (2006).

5212
Radius, impairment of: 



Major Minor Nonunion in lower half, 
with false movement: With loss of bone 
substance (1 inch (2.5 cms.) or more) 
and marked deformity 
40
30

Without loss of bone substance or 
deformity 
30
20

Nonunion in upper half 
20
20

Malunion of, with bad alignment 
10
10
5213
Supination and pronation, impairment 
of:



Major Minor Loss of (bone fusion): 



The hand fixed in supination or 
hyperpronation 
40
30

The hand fixed in full pronation 
30
20

The hand fixed near the middle of the 
arc or moderate pronation

20

20

Limitation of pronation:



Motion lost beyond middle of arc 
30
20

Motion lost beyond last quarter of 
arc, the hand does not approach full 
pronation 

20

20

Limitation of supination: To 30º or 
less 
10
10

Note: In all the forearm and wrist 
injuries, codes 5205 through 5213, 
multiple impaired finger movements due 
to tendon tie-up, muscle or nerve 
injury, are to be separately rated and 
combined not to exceed rating for loss 
of use of hand.


38 C.F.R. § 4.71a, Diagnostic Codes 5212, 5213 (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Regulations prohibit the assignment of a combined disability 
rating in excess of the rating for amputation at the elective 
level (80 percent disability for a major arm below insertion 
of the deltoid) were an amputation to be performed.  See 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5122 (2006).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected post-traumatic arthritis of the 
left elbow is presently manifested by no more than major arm 
flexion limited to 70 degrees, including as a result of pain 
and dysfunction.  The October 2004 VA examination findings 
are considered to be persuasive as to the veteran's present 
level of disability.  There is no probative evidence of 
ankylosis, extension limited to 45 degrees, malunion or 
nonunion of the radius or ulna, limitation of pronation, or 
limitation of supination of 30 degrees or less.  The criteria 
for any higher alternative or compensable separate ratings 
have not been met.  Therefore, entitlement to a rating in 
excess of 30 percent for post-traumatic arthritis of the left 
elbow must be denied.  The preponderance of the evidence is 
against the claim.

Right Shoulder Disability

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail shoulder)
60
50

Fibrous union of
50
40

Recurrent dislocation of at 
scapulohumeral joint:



With frequent episodes and guarding of 
all arm movements
30
20

With infrequent episodes, and guarding 
of movement only at shoulder level
20
20

Malunion of:



Marked deformity
30
20

Moderate deformity
20
20
520
3






Clavicle or scapula, impairment of:
Major
Minor

Dislocation of
20
20

Nonunion of:

With loose movement
20
20

Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 (2006).

  
38 C.F.R. § 4.71, Plate I (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected adhesive capsulitis of the right 
shoulder is manifested by minor arm motion limited by no more 
than midway between side and shoulder level, including as a 
result of pain and dysfunction.  In fact, VA examinations 
demonstrated right arm motions limited to 90 degrees due to 
pain in January 2003, to 130 degrees in September 2003, and 
to 50 degrees at the point pain began in October 2004.  
Limitation of motion to 25° from the side has not been 
demonstrated by objective medical evidence at any point 
during this appeal.  The criteria for a higher "staged" 
rating have not been met.  There is no probative evidence of 
flail shoulder, recurrent shoulder dislocation, nonunion or 
malunion of the humerus, nonunion or malunion of the clavicle 
or scapula for any higher alternative or separate ratings.  
Therefore, a rating in excess of 20 percent for adhesive 
capsulitis of the right shoulder is not warranted.  The 
preponderance of the evidence is against the veteran's claim.

Extraschedular Consideration

VA regulations also provide that in cases involving unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to a service-connected disorder, the Chief Benefits 
Director of VA's Compensation and Pension Service must 
consider entitlement to extraschedular consideration.  
38 C.F.R. § 3.321 (2006); see Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The Board notes that referral for extraschedular 
consideration in this case is moot because the veteran has 
been in receipt of a total rating based upon individual 
unemployability since the date of his earliest claim in July 
18, 2003.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 60 percent for post-
traumatic left ulnar neuropathy with superimposed carpal 
tunnel syndrome is denied.

Entitlement to a rating in excess of 30 percent for post-
traumatic arthritis of the left elbow is denied.

Entitlement to a rating in excess of 20 percent for adhesive 
capsulitis of the right shoulder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


